United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10587
                        Conference Calendar



ALVIN O’NEAL DAVIS, JR.,

                                      Petitioner-Appellant,

versus

COLE JETER, Warden,
Federal Medical Center, Fort Worth,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-207
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Alvin O’Neal Davis, Jr., federal prisoner # 25217-177, was

convicted in 2000 of possessing with intent to distribute crack

cocaine, for which he was sentenced to 155 months in prison.

He appeals the district court’s dismissal of his 28 U.S.C. § 2241

habeas corpus petition, arguing that his sentence was illegal

because it was based on facts not submitted to the jury and

proved beyond a reasonable doubt, in violation of United States

v. Booker, 543 U.S. 220 (2005), and Blakely v. Washington, 542

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10587
                                -2-

U.S. 296 (2004).   Davis argues that his claims should be allowed

to proceed under the savings clause of 28 U.S.C. § 2255.   Davis’s

argument is unavailing in light of this court’s decision in

Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir. 2005).

     AFFIRMED.